Citation Nr: 0010711	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-02 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
residuals of gunshot wound, right thigh, with healed fracture 
of the distal femur, and limitation of motion of the right 
thigh.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a right third metatarsal osteotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran entered active military service in April 1968, 
was placed on Temporary Disability Retirement in December 
1969, and then returned to duty in October 1972.  He was 
discharged in December 1976.  His awards and decorations 
include the Purple Heart Medal, and the Combat Infantry 
Badge.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for additional development in 
February 1998.  The case has been returned to the Board for 
further appellate consideration.  The requested action has 
been accomplished to the extent possible, and Stegall v. 
West, 11 Vet. App. 268 (19998) is not for application.  In 
passing the Board notes that the rating memorandum for the 
residuals of gunshot wound of the right thigh was changed 
from limitation of motion of the right knee, to limitation of 
motion of the right thigh.

The issue of service connection for low back disability was 
part of the February 1998 remand, and following evaluation in 
January 1999, by rating action in April 1999, service 
connection was granted for chronic low back strain, rated 10 
percent.  The veteran has not expressed disagreement as to 
the rating assigned, and this issue is not before the Board.  
Ephraim v. Brown, 82 F. 3rd 399 (Fed. Cir. 1996).  

In addition to the increased evaluation for right third 
metatarsal osteotomy, the RO addressed the issues of service 
connection for hammertoe formation, right foot, 2nd, 3rd, 4th, 
and 5th toes, status post arthroplasties and v-wedge 
osteotomy of the 5th toe with callous formation, and status 
post v-wedge osteotomy, left foot, 5th toe.  Service 
connection was granted for these disabilities, rated 
noncompensable, and it was noted that the foot disabilities 
were formerly rated under Diagnostic Code (DC) 5284, post-
operative residuals osteotomy, right third metatarsal.  The 
effective date was December 1976, the date of the rating for 
the right foot 3rd toe osteotomy.  Even with the assignment 
of the December 1976 effective date, for hammertoe formation, 
right foot, 2nd, 3rd, 4th, and 5th toes, status post 
arthroplasties and v-wedge osteotomy of the 5th toe with 
callous formation, and status post v-wedge osteotomy, left 
foot, 5th toe, this represents an initial award of service 
connection for these disorders, as opposed to the increased 
rating for the right third metatarsal osteotomy which was a 
new claim for an increased rating.  At the time of an 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice know as "staged" ratings. 
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  Absent a 
notice of disagreement regarding the rating assigned to those 
disorders newly service connected, they are not before the 
Board.  38 C.F.R. § 20.200 (1999); See Ephraim.


FINDINGS OF FACT

1.  The service-connected residuals of gunshot wound to the 
right thigh, with healed fracture of the distal femur, and 
limitation of motion of the right thigh, is principally 
manifested by deformity and weakness in Muscle Groups XIII, 
XIV, and XV, arthritis of the right knee, limitation of 
motion of the right knee, and slight instability of the right 
knee.

2.  Impairment of all three muscle groups is severe in 
nature; and there is no right hip disability shown.

3.  The veteran has slight instability in his right knee.  

4.  The right 3rd metatarsal osteotomy is without residual 
impairment.


CONCLUSIONS OF LAW

1.  An increased evaluation for residuals of gunshot wound to 
the right thigh, manifested by severe injury to Muscle Groups 
XIII, XIV, and XV, with healed fracture of the distal femur, 
limitation of motion of the right thigh, and arthritis of the 
right knee, is not warranted.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 4.55, 4.73 Diagnostic 
Codes 5313, 5314, 5315 (1997 & 1999).

2.  The slight instability of the right knee warrants a 
separate 10 percent evaluation.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.71 Diagnostic Code 
5257 (1999).

3.  A compensable evaluation for residuals of a right 3rd 
metatarsal osteotomy is not warranted.  38 U.S.C.A. § 1155, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.71 Diagnostic 
Code 5299, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An allegation of increased disability establishes a well-
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992);  See also Jones v. Brown, 7 Vet. App. 134 (1994).

A claim for an increased rating is a new claim.  Suttman v. 
Brown, 5 Vet. App. 127, 136 (1993); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).


Residuals of Gunshot Wound, Right Thigh

Criteria

Where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991) Marcoux v. 
Brown, 10 Vet. App. 3 (1996).

The following principles as to combination of ratings of 
muscle injuries in the same anatomical segment, or of muscle 
injuries affecting the movements of a single joint, either 
alone or in combination or limitation of the arc of motion 
will govern the ratings:

	(a)  Muscle injuries in the same anatomical region, 
i.e., (1) shoulder girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and foot, will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  

	(b)  Two or more severe muscle injuries affecting the 
motion (particularly strength of motion) about a single joint 
may be combined but not in combination receive more than the 
rating for ankylosis of that joint at an "intermediate" 
angle except that with severe injuries involving the shoulder 
girdle and arm, the combination may not exceed the rating for 
unfavorable ankylosis of the scapulohumeral joint.  Claims of 
an unusually severe degree of disability involving the 
shoulder girdle and arm or the pelvic girdle and thigh muscle 
wherein the evaluation under the criteria in this section 
appears inadequate may be submitted to the Director, 
Compensation and Pension Service, for consideration under 
§ 3.321(b)(1) of this chapter.  
	(c)  With definite limitation of the arc of motion, the 
rating for injuries to muscles affecting motion within the 
remaining arc may be combined but not to exceed ankylosis at 
an "intermediate" angle.  
	(e)  With ankylosis of the knee, the hamstring muscles 
(Group XIII) may, if severely injured, receive the rating for 
the moderately severe degree of disability as a maximum in 
combination, and corresponding values for less severe 
injuries, the major function of these muscles being hip 
extension.  38 C.F.R. § 4.55 (as in effect prior to July 3, 
1997).

	(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.
	(b)  For rating purposes, the skeletal muscles of the 
body are divided into twenty-three muscle groups in five 
anatomical regions:  six muscle groups for the shoulder 
girdle and arm (diagnostic codes 5301 through 5306); three 
muscle groups for the forearm and hand (diagnostic codes 5307 
through 5309); three muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); six muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and five muscle groups for the torso and neck 
(diagnostic codes 5319 through 5323).
	(c)  There will be no rating assigned for muscle groups 
which act upon an ankylosed joint, with the following 
exceptions:
(1)	disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.
	(d)  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.
	(e)  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.
	(f)  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.  38 C.F.R. 
§ 4.55( effective July 3, 1997).

Muscle damage to Muscle Group XIII, the posterior thigh 
group, severe, warrants a 40 percent rating.  Moderately 
severe damage warrants a 30 percent evaluation.  Moderate 
damage is assigned a 10 percent rating.  38 C.F.R. § 4.73, 
Diagnostic Code 5313 (prior to July 3, 1997).

Injury to Muscle Group XIII.  Function:  Extension of hip and 
flexion of knee; outward and inward rotation of flexed knee; 
acting with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee and 
extension of hip and knee by belt-over-pulley action at knee 
joint.  Posterior thigh group, Hamstring complex of two-joint 
muscles:  (1) Biceps femoris; (2) semi-membranosus; (3) 
semitendinosus, severe, warrants a 40 percent rating.  When 
moderately severe, a 30 percent rating is assigned.  Moderate 
impairment warrants a 10 percent evaluation, and slight 
impairment is noncompensable.  38 C.F.R. § 4.73, Diagnostic 
Code 5313 (effective July 3, 1997).

Muscle damage to Muscle Group XIV, anterior thigh group, 
severe, warrants a 40 percent evaluation, with a 30 percent 
rating for moderately severe.  Moderate damage is assigned a 
10 percent rating and slight impairment is noncompensable.  
38 C.F.R. § 4.73 Muscle Group 5314 (as in effect prior to 
July 3, 1997).  

Injury to Muscle Group XIV.  Function:  Extension of knee (2, 
3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group:  (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris, severe, warrants a 40 percent 
evaluation.  Moderately severe impairment is assigned a 30 
percent rating.  Moderate impairment warrants a 10 percent 
evaluation and slight impairment is noncompensable.  
38 C.F.R. § 4.73, Diagnostic Code 5314 (effective July 3, 
1997).

Injury to Muscle Group XV, mesial thigh group, affecting 
function of the hip, flexion of the hip, and flexion of the 
knee, severe, warrants a 30 percent evaluation which is 
maximum.  When moderately severe a 20 percent rating is 
assigned.  38 C.F.R. § 4.73, Diagnostic Code 5315 (prior to 
July 3, 1997).

Injury to Group XV.  Function:  Adduction of hip (1, 2, 3, 
4); flexion of hip (1, 2); flexion of knee (4).  Mesial thigh 
group:  (1) Adductor longus; (2) adductor brevis; (3) 
adductor magnus; (4) gracilis, severe warrants a 30 percent 
evaluation.  Moderately Severe injury warrants a 20 percent 
rating.  With moderate impairment a 10 percent rating is 
assigned, and slight impairment is noncompensable.  38 C.F.R. 
§ 4.73 Diagnostic Code 5315 (effective July 3, 1997).

Ankylosis of the hip, unfavorable, extremely unfavorable 
ankylosis, the foot not reaching the ground, crutches 
necessitated, a 90 percent evaluation is assigned.  
Intermediate ankylosis is assigned a 70 percent rating.  
Favorable ankylosis, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71, 
Diagnostic Code 5250 (1999).

Ankylosis of the knee, extremely unfavorable, in flexion at 
an angle of 45 degrees or more, a 60 percent evaluation is 
assigned.  With flexion between 20 degrees and 45 degrees, a 
50 percent rating is warranted.  In flexion between 10 
degrees and 20 degrees, a 40 percent rating is assigned.  
38 C.F.R. § 4.71 Diagnostic Code 5256 (1999).  

Governing law provides that the effective date of an award 
based upon a new regulation can be no earlier than the 
effective date of the regulation.  38 U.S.C.A. § 5110(g).  
Thus, the claimant as a matter of law could not receive a 
rating on the basis of the revised criteria prior to July 3, 
1997.


Factual Background

An April 1969 Army Hospital narrative summary provided a 
background on the veteran's gunshot wound to the right thigh 
in December 1968.  It was recorded that he sustained a 
comminuted fracture to the middle and distal third of the 
femur.  There was debridement on the day of the injury and 
evacuation to Japan with the wounds open.  A DPC (delayed 
primary closure) was performed in January 1969, and the 
veteran was placed in a skeletal traction.  The wounds healed 
without difficulty and he was placed in a 1-1/2 hip spica and 
evacuated state-side.  While hospitalized state-side there 
was bone graft to his right femur, and in July 1969 he was on 
non-weight bearing status but ambulatory on crutches.  He was 
sent to physiotherapy to gain motion in his knee.  He gained 
approximately 25 degrees of motion by the first of September 
1969 and was given convalescent leave.  The pertinent final 
diagnosis in November 1969 were open comminuted fracture, mid 
and distal thirds, right femur, and limitation of motion, 
left knee, minus 12 degrees of extension, and 50 degrees of 
flexion.  

By rating action in February 1970, a 100 percent convalescent 
evaluation was assigned for residuals of gunshot wound to the 
right thigh with fracture of the right femur, muscle damage, 
and limited motion of the knee.  

The veteran was provided examination in January 1971.  There 
was an operative scar in the mid line, anterior surface of 
the right thigh, indicating a direct approach through the 
gastrocnemius-soleus muscle groups to the anterior surface of 
the right femur.  There was also a lateral scar, operative 
approach, as evidenced by the 6 1/2 inch scar on the side of 
the thigh, the principal approach above being 8 inches in 
length.  The scars for the bone graft and pin traction were 
noted.  There was limitation of motion of the right knee, 
with extension to 180 degrees, but flexion and weight-bearing 
was limited to a range of 45 degrees, with walking at 135 
degrees.  X-ray studies revealed old well-healed comminuted 
fracture of the distal third of the right femur, with slight 
medial and posterior bowing of the distal fracture fragment.  
The right knee appeared essentially normal.  The diagnosis 
was limitation of motion, right knee, and slightly 
unfavorable angulation secondary to open reduction, 
comminuted fracture, right femur.  

By rating action in January 1971 a 40 percent evaluation was 
assigned for perforating gunshot wound right thigh with 
healed fracture of distal femur, and limitation of motion of 
the right knee, Diagnostic Codes 5314, 5315, 5313.  

The veteran was provided official examination in September 
1977, with normal range of motion of the right knee, ankle 
and hip.  The right femur was said to be 3/4 of an inch shorter 
than the left.  A rating action in October 1977 made no 
change in the gunshot wound rating for the right thigh.  

VA examination in October 1993 noted that the veteran 
complained of pain and swelling in the right knee.  Range of 
motion of the right ankle and hip were normal.  The scars 
were noted.  There was marked atrophy of the right thigh, but 
with fairly satisfactory quadriceps function.  Range of 
motion of the right knee was from zero to 80 degrees.  
Stability of the right knee was excellent.  Anterior 
measurements showed a 1/4 inch shortening on the right, with 
good strength and stability.  X-ray studies of the right knee 
showed narrowing of the joint.  

VA outpatient clinic records, from 1992 to 1995, show right 
knee complaints in October 1993, and January and July 1994.  

The veteran was provided a VA examination in April 1997.  At 
that time he complained of right knee pain and swelling, and 
pressure over the back of the thigh when sitting in low 
chairs.  He described the position he had to place his right 
leg in order to sit comfortably.  On examination he had about 
5 degrees of genu valgus bilaterally when standing.  He 
walked without a limp but sat cross legged and propped his 
right foot on the dorsal aspect of the left foot.  He could 
heel and toe walk satisfactorily but he had only a 1/6th of a 
squat, and this was only with the left leg because he could 
not bend the right knee enough.  The entrance wound, exit 
wound, bone graft, and pin traction scars were noted.  He had 
no knee jerk on the right and only one plus ankle jerk on the 
right and left.  There was 1/4 inch shortening of the right 
lower extremity as compared to the left.  The right knee was 
1/2 inch greater in circumference than the left.  The right 
thigh, and right calf, were 3/4 of an inch less in 
circumference than the left.  Range of motion of the right 
knee was from zero to 90 degrees.  There was crepitation in 
both knees on flexion and extension.  X-rays studies of the 
right leg showed a healed fracture of the distal third of the 
right femur in about 5 degrees of recurvatum.  There was 
moderately severe patellofemoral arthritis.  

The April 1997 examination diagnoses were significant 
degenerative arthritis in the right knee with arthrofibrosis 
and limited flexion in the right knee; and some muscle loss 
to the anterior thigh, but the muscle strength was 
functional.  The examiner noted that he was asked to comment 
on whether or not the veteran's knee disability was worse 
from the gunshot wound to the femur.  He opined that the 
disability was probably worse than it was before and it was 
going to continue to worsen.  

In a statement in March 1998, the veteran reported that 
sometimes his right knee would give way and he would almost 
fall.  In a separate statement in March he noted that he was 
receiving medical treatment for his service-connected 
disabilities solely from the VA.  

When seen at VA facility in March 1998, the veteran's 
complaints included knee pain, and right thigh gunshot wound.  
He reported that knee pain worsened when sitting and going up 
stairs, the right knee gave way, and occasionally popped.  
The right knee was stable to testing, and crepitation was 
noted.

In January 1999 the veteran was again examined per the 
February 1998 remand.  Physical examination revealed deep 
scars involving the medical, anterior, lateral, and posterior 
compartments of the right thigh.  The examiner specifically 
identified the involvement of Muscle Groups XIII, XIV, and 
XV.  There was a palpable defect in the anterior quadriceps, 
a defect in the medical abductors of the thigh, and a defect 
laterally.  The effects were beneath the scars.  There was a 
posterolateral defect involving the hamstrings.  The veteran 
had a rating of only good in extension of his knee.  This was 
a polio rating also of number 4.  He had a number four rating 
of his flexion of the knee as far as power in the hamstrings.  
There was patellofemoral crepitus of the right knee, slight 
side to side instability, and the knee extended to zero 
degrees and flexed to 130 degrees.  The pertinent diagnoses 
were severe muscle injuries, right thigh, involving and 
including Muscle Groups XIII, XIV, and XV; and secondary 
traumatic arthritis of the right knee.  

The veteran, in a statement in May 1999, reported that his 
right knee was getting worse, that it was more painful now 
than in the past, and that he could not stand or stay in one 
position as long.  Further, at times his knee would give way.  


Analysis

There is no dispute that the veteran sustained severe muscle 
damage to three separate muscle groups, in the right thigh.  
The criteria for combining ratings for muscle injuries, 
38 C.F.R. § 4.55, prior to July 3, 1997, provided that muscle 
injuries in the same anatomical region, such as those of 
XIII, XIV, and XV (pelvic girdle and thigh) would not be 
combined, but instead the rating for the major group would be 
elevated according to the severity of the aggregate 
impairment of function of the extremity.  In this instance 
all muscle injures are shown to be severe in nature, and the 
rating would be 40 percent.

The changes in 38 C.F.R. § 4.55, from July 3, 1997, dictate 
that the combined evaluation of muscle groups (80 percent) 
acting upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except 
for the shoulder.  Extremely unfavorable ankylosis of the 
knee starts is rated as 60 percent disabling.  However, as 
§ 4.55 specifically indicates a rating analogous to 
"unfavorable ankylosis", rather than "extremely 
unfavorable ankylosis", a 60 percent rating would not appear 
to be applicable.  The next lower rating for unfavorable 
ankylosis is 50 percent, and the lowest rating for 
unfavorable ankylosis is 40 percent.  The governing paragraph 
notes that the combined rating must be "lower" than the 
evaluation for unfavorable ankylosis.  On the face of it, it 
appears that the combined rating for the severe muscle 
injuries to the right thigh would have to be lower than the 
50 percent rating for unfavorable ankylosis of the right 
knee, and that rating would be 40 percent.  

A close reading of the muscle groups involved show that they 
affect not only the knee, but also the hip.  In this regard, 
we note that many of the veteran's complaints center around 
his right knee, and not his right hip.  The record does not 
show that he has any impairment of function of the right hip 
related to the residuals of the gunshot wound injury.  
Further, in rating ankylosis of the hip, the ratings start 
with extremely unfavorable (the foot not reaching the 
ground), for a 90 percent rating.  While the impairment in 
the veteran's right lower extremity is quite significant, 
impairment approximating extremely unfavorable ankylosis of 
the hip which would prevent his foot from touching the ground 
is not shown.  Intermediate hip ankylosis is assigned a 70 
percent rating, and favorable ankylosis warrants a 60 percent 
rating under Diagnostic Code 5250.  Again, the Board notes 
that § 4.55 reads only "unfavorable" ankylosis, not 
extremely unfavorable, intermediate, or favorable 
"unfavorable" ankylosis, and the record does not show right 
hip impairment.  

Therefore, the Board concurs that 38 C.F.R. § 4.55, old and 
new criteria, does not offer a basis for an increased 
evaluation for the gunshot wound muscle injuries.  

In regard to the right knee arthritis, the degenerative 
changes and the attendant limitation of motion of the right 
knee are contemplated by the muscle injury codes, as 
evidenced by comparison to unfavorable ankylosis of the 
affected joint.  However, where an appellant has arthritis 
and instability of the knee, a separate rating for the 
instability can be applied.  VAOPGCPREC 23-97.  

Recently the veteran has been complaining about his right 
knee giving way.  The instability was not objectively 
demonstrated on examination in 1993 but was found on 
examination in 1999, and described as slight side to side 
instability.  Slight lateral instability can be assigned a 10 
percent evaluation under the provisions of Diagnostic Code 
5257.  

In passing the Board notes that the 1/4 inch shortening of the 
right lower extremity does not meet the requirements for a 
separate rating as a shortening between 11/2 and two inches 
would be rated as 10 percent disabling, the minimum 
compensable rating.  38 C.F.R. § 4.71 Diagnostic Code 5275.

The record shows that the RO expressly found that referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999), 
was not called for.  In April 1996, the United States Court 
of Appeals for Veterans Claims (Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In July 1996, without 
overtly overruling Floyd, the Court held that § 3.321(b)(1) 
did not preclude the Board from reaching a conclusion on its 
own that a claim does not meet the criteria for submission 
pursuant to the regulation.  Bagwell v. Brown, 9 Vet. App. 
337 (1996).  Under the circumstances, the Board is 
constrained to note that the Court otherwise has also held 
that the Board must address referral under § 3.321(b)(1) only 
when circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  We note as well that 
review of the record does not indicate that the case presents 
such an exceptional or unusual disability picture including 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


Right third Metatarsal Osteotomy

Foot injuries, severe, warrant a 30 percent evaluation.  When 
the injuries are moderately severe, a 20 percent rating is 
assigned, and with moderate injury, the rating is 10 percent.  
38 C.F.R. § 4.71 Diagnostic Code 5284 (1999).  

Toes, other than great, amputation of, with removal of 
metatarsal head, one or two, a 20 percent rating is assigned.  
Without metatarsal involvement, the rating is noncompensable.  
38 C.F.R. § 4.71 Diagnostic Code 5172 (1999).  

Hammer toes, all toes, unilateral without claw foot, is 
assigned a 10 percent evaluation.  Single toes are 
noncompensable.  38 C.F.R. § 4.71 Diagnostic Code 5282 
(1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

The diagnostic code numbers appearing opposite the listed 
ratable disabilities are arbitrary numbers for the purpose of 
showing the basis of the evaluation assigned and for 
statistical analysis in the Department of Veterans Affairs, 
and as will be observed, extend from 5000 to a possible 9999.  
Great care will be exercised in the selection of the 
applicable code number and in its citation on the rating 
sheet.  No other numbers than these listed or hereafter 
furnished are to be employed for rating purposes, with an 
exception as described in this section, as to unlisted 
conditions.  When an unlisted disease, injury, or residual 
condition is encountered, requiring rating by analogy, the 
diagnostic code number will be "built-up" as follows:  The 
first 2 digits will be selected from that part of the 
schedule most closely identifying the part, or system, of the 
body involved; the last 2 digits will be "99" for all 
unlisted conditions.  This procedure should facilitate a 
close check of new and unlisted conditions, rated by analogy. 
In the selection of code numbers, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  
Thus, rheumatoid (atrophic) arthritis rated as ankylosis of 
the lumbar spine should be coded "5002-5289."  In this way, 
the exact source of each rating can be easily identified.  In 
the citation of disabilities on rating sheets, the diagnostic 
terminology will be that of the medical examiner, with no 
attempt to translate the terms into schedule nomenclature.  
Residuals of diseases or therapeutic procedures will not be 
cited without reference to the basic disease.  38 C.F.R. 
§ 4.27 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999)


Factual Background

During the veteran's second period of service, he underwent 
an osteotomy (cutting of a bone) in the third metatarsal 
head, right foot, in 1974.  

A rating action in October 1977 granted service connection 
for post-operative residuals of osteotomy, right third 
metatarsal, Diagnostic Code 5299, and assigned a 
noncompensable disability rating. 

The veteran was hospitalized in February 1980 for correction 
of hammer toe deformity of the third toe, right foot.  A 
rating action in January 1984 assigned a temporary total 
rating for the right third metatarsal surgery, with the 
noncompensable rating resuming the first of April 1980.

VA clinic records from 1992 to 1995 show foot complaints, 
none specific to the right 3rd metatarsal.  

When examined in April 1997, it was noted that there was a 
one inch scar overlying the head of the third metatarsal, and 
no malalignment of the third toe was noted.  There was no 
active flexion or extension in any of the lesser toes of 
either foot.  X-rays of the right foot revealed PIP (proximal 
interphalangeal) joint resections of the second, third, and 
fourth toes, and some deformation of the head of the third 
metatarsal.  The pertinent diagnosis was post-operative 
hammertoe operation of the right foot and post-operative 
osteotomy of the neck of the third metatarsal of the right 
foot with no residual disability.  The examiner specifically 
noted that he did not believe that the veteran had any 
residuals from the right third metatarsal osteotomy.  

In a statement in March 1998 the veteran reported seeing a 
podiatrist every six months, and having several operations on 
his feet.  

The VA examination in January 1999 made no specific reference 
to the right third metatarsal, other than x-ray finding of 
surgical correction of the IP joint.  


Analysis

Essentially, significant disability is required for a 
compensable evaluation of a toe, other than the great toe, as 
a compensable evaluation is warranted only in 
removal of the metatarsal head.  According to the April 1997 
examination report, there was no residual disability 
associated with the right 3rd metatarsal osteotomy.  This 
medical opinion is consistent with the VA clinic records 
which do not show specific treatment for any residuals of the 
right 3rd metatarsal osteotomy.  There is thus no basis for a 
compensable evaluation for the right third toe disorder.  
Given the above fundamental facts, the benefit of the doubt 
doctrine is not for application because the overwhelming 
weight of the evidence is against the claim.

In passing the Board notes that moderate foot injury warrants 
a 10 percent evaluation under Diagnostic Code 5284, and the 
third toe disorder is without impairment.  Further, a single 
hammer toe is also noncompensable under Diagnostic Code 5282.  


ORDER

An increased evaluation for residuals of gunshot wound, right 
thigh, with healed fracture of the distal femur, and 
limitation of motion of the right thigh, is denied.

A 10 percent evaluation for instability of the right knee is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A compensable evaluation for residuals of the right 3rd 
metatarsal osteotomy is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 
- 3 -


- 1 -


